DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reply Under 37 CCR 1.111

The submission of the reply filed on 3/3/21 to the non-final Office action of 2/8/21 is acknowledged. The Office action on currently pending claims 1-3, 6-8, 11-15, and 17 follows.

Claim Objections

Claim 17 is objected to because of the following informalities: ungrammatical clause in line 5 of the claim: “the first portion portion [sic] of the fuse”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0115020 to Yang et al. (hereafter “Yang”, of record) in view of US/2005-0243596 to Symanczyk (of record), US/2005-0001212 to Matsui (of record), US/7, 863, 087 to Kumar et al. (hereafter “Kumar”, of record), and US/7, 511, 984 to Liu (of record).
Regarding claims 1 and 2, Yang teaches: a fuse (Fig. 1A-2B): comprising: a single tungsten-containing structure (17, 27) (see [0028]); an electrically conductive structure (18, 28) directly contacting the tungsten-containing structure; an interface (Fig. 1C, 2B) between the tungsten-containing structure and the electrically conductive structure being configured to rupture when current through said interface exceeds a predetermined level (see [0029]); the electrically conductive structure being a titanium-containing structure (e.g. titanium nitride, see [0029]); and wherein the titanium-containing structure is configured as a pedestal, the pedestal having a width corresponding to a short edge and having a length along a long edge that exceeds the width, the pedestal having an edge directly against the tungsten-containing structure (see analogous titanium-containing structure (28) having an edge directly against the tungsten-containing structure (27) on Fig. 2B) with an interfacing region between the pedestal and the cylindrical structure having a total area (inherently).
Regarding claims 6 and 7, Yang teaches: a fuse (Fig. 1A-2B), comprising: a single tungsten-containing structure (17, 27) (see [0028]); an electrically conductive structure (18, 28) directly contacting the tungsten-containing structure; an interface between the tungsten-
Regarding claims 11-13, Yang teaches: a fuse (Fig. 1A-2B): comprising: a single tungsten-containing structure (17, 27) (see [0028]) comprising an uppermost surface having a first total area; and a titanium-containing structure (17, 28) (e.g. titanium nitride, see [0029]) having a short edge and a long edge, the long edge directly contacting the tungsten- containing structure only at an interface with the uppermost surface, the interface having a second total area that is less than the first total area (Fig. 2B), the interface being configured to rupture when current through said interface exceeds a predetermined level (see [0029]), the fuse having a length extending entirely through the titanium-containing structure and the tungsten containing structure (i.e., from left to right on the figures) and having a width (Ft) across the tungsten- containing structure, the length being greater than the width, and wherein the current travels lengthwise through the fuse.
Regarding claims 1 and 2, Yang does not teach: that the tungsten-containing structure and the pedestal are substantially cylindrical structures, wherein the edge of the pedestal is a substantially circular end of the substantially cylindrical pedestal structure, wherein the short edge of the pedestal is directly against the end of the cylindrical structure.
Regarding claims 6 and 7, Yang does not teach that the tungsten-containing structure is a substantially cylindrical structure, and wherein the titanium-containing structure is configured as an annular structure having an edge directly against a substantially circular end of the cylindrical 
Regarding claims 11-13, Yang does not teach that the tungsten-containing structure comprising a circular uppermost surface, wherein the tungsten-containing structure is substantially cylindrical, wherein the titanium-containing structure is substantially annular structure, wherein the short edge directly contacting the tungsten-containing structure.
All of the aforementioned not disclosed limitations are directed to particular shapes and sizes of the tungsten-containing structure and titanium-containing structure.
It would have been obvious to a person of the ordinary skill in relevant arts at the time of the invention to have selected any appropriate shape and size of said tungsten-containing structure and titanium-containing structure in Yang, including as claimed, in order to achieve desired electrical, mechanical, thermal, etc. characteristics of the device, while not exceeding targeted production costs, since it has been held that the rational that a particular shape is a design choice may be found in legal precedent: See In re Dailey, 357 F. 2d669, 149 USPQ 47 (CCPA 1966). Also, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, regarding claims 1 and 6, modified Yang still does not teach that the titanium-containing structure is doped with one or more of aluminum, silicon and carbon.
Symanczyk teaches conventionality of the doped titanium nitride materials for manufacturing of the resistance elements and setting of the precise electrical resistivity thereof (par. [0022], [0036], claims 8 and 15).

Furthermore, Kumar also teaches conventionality of the aluminum dopants for manufacturing of the components of the semiconductor device (col. 11, line 16).
Furthermore, Liu also teaches conventionality of the doped titanium nitride materials for manufacturing of the semiconductor device (col. 5, lines 38-50).
It would have been obvious to one of the ordinary skill in the relevant arts at the time of the invention to have used the aluminum doped titanium nitride material for the titanium-containing structure of Yang, as taught by the combined teachings of Symanczyk, Matsui, Kumar, and Liu, in order to precisely set the electrical resistivity of said titanium containing structure, so as to enhance the precision of the rapture of the fuse when an electrical current that exceeds a predetermined level is passed through the interface between the titanium-containing structure and tungsten-containing structure. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to have used any suitable known materials, including as claimed, in order to achieve desired electrical and mechanical properties of the fuse of Yang, while not exceeding targeted production costs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re e Leshin, 125 USPQ 416.


Claims 14 and 15, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Yang as modified by Symanczyk, Matsui, Kumar, and Liu, as applied to claim 11 above, and in further view of US/2007-0108431 to Chen et al. (of record, hereafter “Chen”).
Regarding claims 14 and 15, Yang as modified by Symanczyk, Matsui, Kumar, and Liu disclosed that fuse formed adjacent a PROM (programmable read only memory) or DRAM (dynamic random access memory) array (Yang, claim 20), wherein the titanium-containing structure (18, 28) comprises titanium nitride (see Yang, par. [0029] and [0031]).
Yang as modified did not disclose: the fuse is formed adjacent a PCRAM array; and wherein at least one of the tungsten-containing structure and the titanium-containing structure is identical in composition with a structure of the PCRAM array.
Chen teaches a PCRAM structure with fuse that utilizes tungsten and titanium (see [0029]) structures identical in composition and formed simultaneously with the structure of the PCRAM array (see [0029], [0047]) and a heater layer (see [0029]).
It would have been obvious to one of the ordinary skill in the relevant arts at the time of the invention to have formed the fuse of Yang as modified by Symanczyk, Matsui, Kumar, and Liu adjacent a PCRAM array, wherein at least one of the tungsten-containing structure and the titanium-containing structure is identical in composition with a structure of the PCRAM array, as taught by Chen, in order to provide effective protection/programming for the PCRAM array (i.e., analogously, as for the DRAM and PCRAM of Yang). Also, it would have been obvious to one of the ordinary skill in the relevant arts at the time of the invention to have used the materials of In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 17, is rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yang.
Regarding claim 17, Yang teaches (Fig. 1C) a fuse system comprising: a first portion (18) of a fuse comprising titanium (e.g. titanium nitride, see [0029]) and having a first width (Lt); a second portion (17) of the fuse comprising tungsten (see [0028]) and having a second width (Ft) that exceeds the first width, the second portion (of the fuse) being in direct physical contact with 
Alternatively, it would have been obvious to a person of the ordinary skill in relevant arts at the time of the invention to have selected any appropriate shape and size of said first and second portions of the fuse of Yang, including as claimed, in order to achieve desired electrical, mechanical, thermal, etc. characteristics of the device, while not exceeding targeted production costs, since it has been held that the rational that a particular shape is a design choice may be found in legal precedent: See In re Dailey, 357 F. 2d669, 149 USPQ 47 (CCPA 1966). Also, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments

Applicant’s arguments have been considered but are not persuasive. Applicant contends that, allegedly, “Applicant notes that NOWHERE does Yang indicate, suggest or imply that there is EVER a current flow across the interface. In fact there is NEVER current flow across the interface of the device disclosed by Yang. Accordingly, the Examiner’s position is not supported by the Yang disclosure” (emphasis in the original).
In response, the Office directs the Applicant’s attention to the fact that claim 1 broadly when current through said interface exceeds a predetermined level” (emphasis added). Further, contrary to the Applicant’s position in Yang current is flowing “through said interface” (i.e., between (17) and (18) or between (27) and (28)), at least in the longitudinal direction (i.e., horizontally looking at Fig. 1C, 2B, since both components (17) and (18) or (27) and (28) are electrical conductors and conduct electrical current therethrough, including through the interface therebetween). Claim 1 does not specify in which particular direction the current is flowing “through said interface” (e.g., perpendicularly, etc.). The claim is broader than argued and reads on Yang as explained in the rejection. Similar arguments may be applied to the remaining independent claims.
Furthermore, the principal of operation of the fuse of the instant invention as explained in par. [0024] of the specification of the instant application, is: “the rupture of the interface 20 of the fuse occurs through a mechanism utilizing electron wind. Specifically, current flow through the interface causes electro-migration wherein momentum of moving electrons causes atoms to move from their original positions, and ultimately causes formation of the void 22” (emphasis added). Yang in par. [0029] teaches that “[t]he liner element 18, whether composed of metal or dielectric material, possess a high compressive stress component such that when the liner element 18 is placed into contact with the fuse element 17 it causes the fuse element 17 to experience a degradation of electro-migration resistance. By reducing the electro-migration resistance of the fuse element 17, the high compressive stress liner element 18 causes the fuse element 17 to more easily form voids when exposed to a programming current. In this manner, the fuse 10 may be blown with lower programming currents and/or shorter programming time” (emphasis added). 
is taking place in both, Yang and the present application, thus rendering the Office’s assertion that the fuse of Yang operates on "exactly the same principle" as the fuse of the present invention to be correct and supported by the reference. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835